Hosmer, Ch. J.
The settlement of the pauper, during his minority, and until he has become emancipated, equally follows that of the father and that of the mother, acquired in her own right. Dedham v. Natick, 16 Mass. Rep. 135. Newtown v. Stratford, 3 Conn. Rep. 600. If of sufficient ability, the obligation of a mother to provide for her children is the same as that of the father; and hence, on the same principles, a settlement is indifferently derived from either. Whether the pauper was actually residing in the family of the mother, is no material question; but the only enquiry is, was he emancipated? If having attained the age of twenty-one years, he has left his parent’s house, or has become married, or has gained a settlement in his own right, or has contracted a relation inconsistent with the idea of a subordinate situation in his parent’s family, his emancipation is complete, and he has severed the tie which might confer on him a settlement by derivation. The King v. The Inhabitants of Offchurch, 3 Term Rep. 114. The King v. The Inhabitants of Edgeworth, 3 Term Rep. 353. The King v. The Inhabitants of Witton cum Twambrookes, 3 Term Rep. 355. The King v. The Inhabitants of Roach, 6 Term Rep. 247. 254. The King v. The Inhabitants of Halifax, Burr. S. C. 806. The King v. The Inhabitants of Woburn, 8 Term Rep. 479. In the case of The King v. The Inhabitants of Witton cum Twambrookes, the pauper, at the early age of six years, left his father’s family, and worked for various persons, at his own pleasure, without the exercise of any controul over him; during which period, his father obtained a settlement, and not having been emancipated, the son was adjudged to be invested with the last settlement. "It was never conceived." *376said Lord Kenyon, “in any case, that a son, who was only sixteen years of age, and who had not gained any settlement in his own right, was not part of his father’s family.” “In this case,” Buller, J. said, “the pauper remained under the power of his father the whole time.”
The settlement of the pauper’s mother in Stonington, was his settlement by derivation; and under the charge of the court, it is indisputably clear, that he has acquired no subsequent settlement.
The other Judges were of the same opinion.
New trial not to be granted.